United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2809
                                    ___________

Charles Jeremiah,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Michael Kemna,                           *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: January 13, 2004

                                   Filed: June 7, 2004
                                    ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

WOLLMAN, Circuit Judge.

       Charles Jeremiah appeals from the district court’s1 dismissal of his petition for
writ of habeas corpus. We affirm.

      Jeremiah was convicted in 1999 of the murder of Shawna Roberts and
sentenced to life in prison. He was also convicted of armed criminal action, for which


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
he received a consecutive 10-year sentence. His appeals to the Missouri Court of
Appeals and the Missouri Supreme Court brought him no relief. His petition for post-
conviction relief in the Missouri courts was similarly unsuccessful. In December
2002, Jeremiah filed a 28 U.S.C. § 2254 petition for writ of habeas corpus in the
district court, raising eight grounds for relief. The district court denied all eight
grounds, but granted a certificate of appealability as to Ground 2, which alleged that
“the trial court erred in allowing the prosecutor to mislead the jury regarding their
consideration of petitioner’s intoxicated condition.”

       At trial, evidence was adduced that both Jeremiah and Ms. Roberts were seen
drinking alcohol and were possibly intoxicated on the day that Roberts was murdered.
During the charge conference, the State proposed the following instruction, derived
from Missouri Approved Instructions-Criminal (MAI-CR) 3d 310.50: “The state
must prove every element of the crime beyond a reasonable doubt. However, in
determining the defendant’s guilt or innocence, you are instructed that an intoxicated
or a drugged condition whether from alcohol or drugs will not relieve a person of
responsibility for his conduct.” Overruling defense counsel’s objection, the trial court
submitted the instruction to the jury.

       During his closing argument, the prosecutor read the foregoing intoxication
instruction and then stated: “You know what that tells you? That if you believe he
might have been drunk when he did this, that does not negate . . . that does not mean
that he did not have the purpose, the intent, that was required.” After the trial court
sustained defense counsel’s objection to this statement, the prosecutor then restated
his interpretation of the instruction as follows: “What this instruction tells you is that
you are not to consider–if you think that he was intoxicated or drugged, you are not
to consider that.” Defense counsel’s objection to this statement was overruled.

      On direct appeal to the Missouri Court of Appeals, Jeremiah argued that the
prosecutor’s incorrect interpretation of the instruction resulted in prejudice to the

                                           -2-
defense. The Missouri Court of Appeals held that “[w]hile the State’s comment in
isolation may have been an inaccurate statement of the law, viewing the record in its
totality we cannot find that prejudice resulted.” State of Missouri v. Jeremiah, No.
02-1132-CV-W-NKL-P, slip op. at 12 (Mo. Ct. App. Aug. 1, 2000).

       As a preliminary matter, we find to be without merit the State’s contention that
Jeremiah has procedurally defaulted his claim that the prosecutor’s comments
relieved the State of its burden of proof and thus violated the due process rights that
Jeremiah was entitled to under the holding in Sandstrom v. Montana, 442 U.S. 510
(1979) (holding that due process prohibits giving an instruction that might mislead
the jury into believing that the State has been relieved of its burden of proof regarding
an element of the offense).

       We turn, then, to the merits of Jeremiah’s claim. We may grant a state
prisoner’s § 2254 petition only if the result of the state court’s review was “contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1);
Mitchell v. Esparza, 124 S. Ct. 7, 10 (2003) (per curiam). Jeremiah argues that
because the Missouri Court of Appeals failed to cite any federal cases in its analysis
of his due process claim, its review does not amount to an adjudication on the merits
that triggers the deferential standard of review described in § 2254(d)(1). We
disagree. A state court need not cite to any specific federal cases, or indeed even be
aware of them, when adjudicating a claimed violation of a constitutional right.
Mitchell, 124 S. Ct. at 10; Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam). So long
as the state court addresses and rules on the merits of the constitutional claim rather
than on procedural grounds, the deferential standard of review of § 2254(d)(1)
applies. Kenley v. Bowersox, 275 F.3d 709, 711 (8th Cir. 2002). Here, the Missouri
Court of Appeals clearly adjudicated Jeremiah’s due process claim on the merits. It
examined the prosecutor’s misstatements, reviewed the record as a whole, and



                                          -3-
concluded that Jeremiah suffered no prejudice and thus no violation of his due
process rights.

       The question before us is whether the state court’s decision was “contrary to,
or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see
also Mitchell, 124 S. Ct. at 10. A state court’s decision is contrary to clearly
established Supreme Court precedent “‘if it applied a rule that contradicts the
governing law set forth in our cases’ or if it ‘confronts a set of facts that are materially
indistinguishable from a decision of this Court and nevertheless arrives at a result
different from our precedent.’” Mitchell, 124 S. Ct. at 10 (quoting Williams v. Taylor,
529 U.S. 362, 405-06 (2000)).

       We conclude that the state court’s decision was not contrary to clearly
established Supreme Court precedent. The Missouri Court of Appeals viewed the
prosecutor’s statements in the context of the entire trial. Culkin v. Purkett, 45 F.3d
1229, 1235 (8th Cir. 1995). It correctly indulged in the presumption that the jury
would properly follow the instructions as given. Gee v. Groose, 110 F.3d 1346, 1349
(8th Cir. 1997). It then held that although the prosecutor failed to state the meaning
of the instruction correctly, those misstatements did not prejudice Jeremiah.
Sandstrom, 442 U.S. at 514 (noting that “whether a defendant has been afforded his
constitutional rights depends upon the way in which a reasonable juror could have
interpreted” the words said to the jury); Roberts v. Bowersox, 137 F.3d 1062, 1066
(8th Cir. 1998) (holding that improper prosecutorial remarks violate due process only
where there is a reasonable probability that the remarks affected the outcome). The
statements could not have caused prejudice because no reasonable juror could have
been misled as to the burden of proof where, as here, the instruction in question was
read to the jury at least twice, and the jurors were told to follow the law as given to
them by the court. Just as the giving of a faulty instruction can be cured by other
instructions that set forth a correct statement of the law and by the prosecutor’s

                                            -4-
correct statement of the appropriate legal standard, Middleton v. McNeil, 124 S. Ct.
1830 (2004), so also can an erroneous statement of the law by the prosecutor be cured
by a properly worded instruction.

      The judgment dismissing the petition is affirmed.
                     ______________________________




                                         -5-